[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-13847                ELEVENTH CIRCUIT
                                                               Sept. 8, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                 CLERK

                 D. C. Docket No. 07-01526-CV-ORL-28DAB


JERRI L. DUNN,
an individual,
                                                      Plaintiff-Appellant,

                                   versus

HARRIS CORPORATION,
a foreign corporation,
FIDELITY EMPLOYER SERVICES COMPANY LLC,
a foreign corporation,
                                                      Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 8, 2009)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      This case arose after an employee of Harris Corporation (Harris), Buddy

Cox, died on March 25, 2005. At the time of Buddy’s death, Fidelity Employer

Services Company, LLC (Fidelity) had two beneficiary designation forms in

Buddy’s file. One designated Buddy’s son, Dr. Thomas G. Cox, as the sole

beneficiary and another listed as beneficiaries one of Buddy’s daughters, Sharon

L. Taylor, and Buddy’s former girlfriend, Jerri L. Dunn. The latter form was

received by Fidelity more than ten years after the form naming Dr. Cox as the

beneficiary, but it was not signed or dated.

      Dr. Cox and Dunn each claimed they were entitled to the 401(k) plan funds.

After Harris’s Employee Benefits Committee determined Dr. Cox was the sole

beneficiary, Harris filed an interpleader action against Dr. Cox, Dunn, and Taylor

to determine the proper beneficiary, pursuant to the Employee Retirement Income

Security Act (ERISA), 29 U.S.C. § 1132(a)(3). The district court granted Harris’s

motion to be dismissed from that action and denied Dunn’s repeated requests to

re-add Harris as a party, so Dunn filed the instant suit against Harris and Fidelity.

Dunn also brought her action pursuant to § 1132, alleging the second beneficiary

designation form should be given effect or, alternatively, the defendants breached

their fiduciary duty when they received the defective form and failed to notify

Buddy or take corrective action.

                                          2
      The district court ruled on both cases the same day. In the first case, the

court held Dr. Cox was the proper beneficiary. In the instant case, the court

granted the defendants’ motions to dismiss, concluding Dunn could not state a

cause of action against Harris or Fidelity because (1) the enforcement mechanisms

of ERISA do not allow for the relief Dunn sought, and (2) Dunn was procedurally

barred because her claim was a compulsory counterclaim that should have been

brought in the first case. Dunn appealed both cases and they were initially

consolidated. On July 24, 2009, we summarily affirmed the district court’s

judgment in the first case because Dunn failed to present any arguments for

overturning that judgment. Now, with her claim 401(k) plan benefits abandoned,

we conclude Dunn has no statutory standing to proceed with this appeal.

      “Section 1132 is essentially a standing provision [that] sets forth those

parties who may bring civil actions under ERISA and specifies the types of actions

each of those parties may pursue.” Gulf Life Ins. Co. v. Arnold, 809 F.2d 1520,

1524 (11th Cir. 1987). The only parties authorized to bring a lawsuit under § 1132

are participants, beneficiaries, fiduciaries, or the Secretary of Labor. ERISA

defines a beneficiary as “a person designated by a participant, or by the terms of an

employee benefit plan, who is or may become entitled to a benefit thereunder.” 29

U.S.C. § 1002(8). “Standing represents a jurisdictional requirement which

                                         3
remains open to review at all stages of the litigation.” Nat’l Org. For Women, Inc.

v. Scheidler, 114 S. Ct. 798, 802 (1994).

       The only basis for Dunn to have standing to sue Harris and Fidelity in this

case is if she is deemed a beneficiary. Dr. Cox has already been determined to be

the proper beneficiary of Buddy’s 401(k) plan, and that determination has been

affirmed by this Court. In light of that judgment, Dunn cannot become entitled to

the 401(k) plan benefits, so she is not a beneficiary or potential beneficiary who

has standing to bring a claim under § 1132. See Arnold, 809 F.2d at 1524. Dunn

does not have standing, so we dismiss this appeal.1

       DISMISSED.




       1
         We do not address whether Dunn had standing to pursue her claims in district court. See
Wolff v. Cash 4 Titles, 351 F.3d 1348, 1353 (11th Cir. 2003) (“Litigants must establish their
standing not only to bring claims, but also to appeal judgments.”).

                                               4